DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered. The 35 U.S.C 102(a)(1) rejections are withdrawn based upon the amendments.  Claims 18 and 20 are allowed based upon the inclusion of allowable subject matter as discussed by the applicant on page 7 of the remarks.
The applicant argues the combination of Ledwith, Rudolph, and Tiemann does not teach amendments to claims 1 and 14.  The examiner does not follow the reasoning when the applicant discusses Rudolph that the seal plates being engaged with the “turbine blade assembly 200” means that it doesn’t teach the sealing ring being in contact with the inner platform surface of the platform and radially spaced from the outer diameter surface of the rotor disk.  It is to be noted that Rudolph in [0015] teaches that angle wings (214) are a part of the platform (212).  Additionally, the applicant discusses each reference, but does not argue against the combination of the references made in the final rejection.  The rejection below addresses the argued limitations in detail to reach a conclusion of obviousness.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-11, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claims 1 and 14 recite the limitation "circumferentially-extending cavity" in lines 10 and 15 of claim 1 and in lines 12 and 17 of claim 14.  In claim 1 and claim 14 it is first referenced as “the circumferentially-extending cavity” and later referenced as “a circumferentially-extending cavity”.  The articles should be switched.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 8 is objected to because of the following informalities:
It is believed the claim should recite “wherein the at least one sealing ring is in contact with a cavity-facing surface of one or both of the first rotor attachment member and the second rotor attachment member.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ledwith (U.S Patent 2,751,189) hereinafter Ledwith in view of Tiemann (U.S Pre-Grant Publication 20190078454) hereinafter Rudolph and Tiemann (U.S Patent 6,575,704) hereinafter Tiemann.

    PNG
    media_image1.png
    623
    548
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    636
    479
    media_image2.png
    Greyscale

Regarding claim 1, Ledwith discloses:
A rotor assembly {Figure 1 (2)} for a piece of rotational equipment {Column 1 lines 15-17},
the rotor assembly comprising:
a rotor disk {Figure 1 (2)} configured to rotate about a rotational axis {not shown, goes left to right just below bottom of Figure 1},
the rotor disk comprising:
a first rotor attachment member {Annotated Figure 1 (I)} comprising
a first mount slot {Annotated Figure 1 (I) comprises an axially extending slot (10)}
and a second rotor attachment member {Annotated Figure 1 (II)} comprising
a second mount slot {Annotated Figure 1 (II) comprises an axially extending slot (10)},
the rotor disk further comprising:
an outer diameter surface extending between the first rotor attachment member and the second rotor attachment member {Annotated Figure 2 (III) depicts the outer diameter surface of (2)};
a rotor blade comprising:
an airfoil {Figure 2 (14)},
a platform {Figure 2 (16)},
a first mount retained within the first mount slot {Annotated Figure 1 (IV) is the first mount which is an instance of (21) and is retained in (I)},
and a second mount retained within the second mount slot {Annotated Figure 1 (V) is the second mount which is an instance of (21) and is retained in (II)},
the platform comprising:
an inner platform surface facing the outer diameter surface {Annotated Figures 1/2 (VI) faces (III); (VI) is radially-inner side of (17)};
wherein the rotor disk and the rotor blade define a circumferential portion of a circumferentially- extending cavity {Figure 2 the disk and blade define a portion of “circumferentially extending grooves” (18)} between the inner platform surface, the outer diameter surface, the first rotor attachment member, and the second rotor attachment member {Figure 2 a portion of (18) is defined between these features}.

    PNG
    media_image3.png
    629
    503
    media_image3.png
    Greyscale

Ledwith is silent regarding any sealing, and is therefore silent regarding a seal disposed within the circumferentially-extending cavity, the seal comprising at least one sealing ring disposed about the rotational axis, the at least one sealing ring in contact with the inner platform surface of the platform and radially spaced from the outer diameter surface of the rotor disk.
Rudolph pertains to rotor configurations in gas turbines.  Rudolph teaches comprising a seal which comprises two axially separated seals {Figure 3 (310) and (320)} disposed about the rotational axis {Figure 3 shows the arc shape around the rotational axis}, the at least one sealing ring in contact with the inner platform surface of the platform {Figure 4 (310)/(320) contact inner surface of the platform at (216)/(217), [0015], [0017]; (214)/(215) are part of platform [0015]} and radially spaced from the outer diameter surface of the rotor disk {Figures 3 and 4 (216) is radially spaced from the outer diameter of (222) and also radially spaced from the radially inner surface of (215) by being secured in groove (216)}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have a cooling system applied to the configuration of Ledwith with a general sealing configuration as taught by Rudolph using two axially separated seals.  One of ordinary skill in the art would be motivated to do so to appropriately cool the blades and seal against an escape of cooling medium {Rudolph [0021]}.  Note that the seals of Rudolph applied to Ledwith require the grooves of Rudolph as well that are discussed in the teachings above.
Tiemann pertains to rotor configurations in a gas turbine.  Tiemann teaches disposing the seals within the circumferentially-extending cavity {Figure 7 (39a/b) are within (45)}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to the seals of Rudolph applied to inner faces of the rotor attachment members of Ledwith as taught by Tiemann.  One of ordinary skill in the art would be motivated to do so to in order to prevent an escape of cooling medium from the gap/cavity and to limit the ingress of the hot gas into the gap/cavity {TIemann Column 12 lines 8-24 and Column 14 lines 19-57}.  One of ordinary skill in the art would also recognize that sealing the cavity of Ledwith can be achieved seals on the forward or aft sides of the rotor attachment members.
Regarding claim 2, Ledwith further discloses:
wherein each of the first rotor attachment member and the second rotor attachment member extend radially outward from the outer diameter surface of the rotor disk to respective first and second distal ends adjacent the inner platform surface of the platform {Annotated Figure 3, first and second rotor attachments extend from OD surface to first and second distal ends (VII) which is adjacent inner platform surface when assembled as shown in Figure 1}.
Regarding claim 4, Ledwith further discloses:
wherein the circumferentially-extending cavity comprises an axial width extending from the first rotor attachment member to the second rotor attachment member
      {Using an alternate mapping than that as described in claim 1, where the middle projection (21) is the second rotor attachment member results in: the forward instance of 
and a radial height extending from the outer diameter surface of the rotor disk to the inner platform surface of the platform {Annotated Figure 3 (VII) is the same height for the groove (18)}.
Regarding claim 7, the combination of Ledwith, Rudolph, and Tiemann further teaches wherein the at least one sealing ring is biased in a radially outward direction {the sealing rings of Rudolph are inherently biased in a radially outward direction by centrifugal force when the turbine is operating}.
Regarding claim 8, the combination of Ledwith, Rudolph, and Tiemann further teaches wherein the at least one sealing ring is in contact a cavity-facing surface {sealing rings of Rudolph applied to Ledwith as taught by Tiemann are in contact with the inner platform surfaces to seal the cavity} of one or both of the first rotor attachment member and the second rotor attachment member {the description above applies for both seal rings of Rudolph and therefore both the first and second rotor attachment member}.  
Regarding claim 9, the combination of Ledwith, Rudolph, and Tiemann further teaches wherein the at least one sealing ring comprises a first sealing ring and a second sealing ring axially adjacent the first sealing ring {Rudolph Figure 3 (310) and (320) are considered adjacent under a broadest reasonable interpretation, especially in light of dependent claim 10.}
Regarding claim 10, the combination of Ledwith, Rudolph, and Tiemann further teaches wherein the first sealing ring is axially spaced from the second sealing ring {Rudolph Figure 3 (310) and (320)}.
Regarding claim 11, the combination of Ledwith, Rudolph, and Tiemann teaches the rotor assembly of claim 10 and further teaches wherein the inner platform surface of the platform comprises one recesses, the first sealing ring disposed in a first recess {Rudolph Figure 4 (310) is disposed in (216), [0017]}.
Rudolph teaches the second sealing ring (320) engages (217) and (226) {[0017]}, but is silent regarding a second recess of the inner platform surface.  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have a recess analogous to (216) at the location of (217) of Rudolph.  One of ordinary skill in the art would be motivated to do so to fix the second seal in a similar manner to the first seal, such a change would be considered within the breadth and scope of the disclosure as described by [0021] of Rudolph and the level of one ordinary skill in the art.
The modification results in the teaching of:
wherein the inner platform surface of the platform comprises two axially-adjacent recesses {Rudolph Figure 4 (216) and modified (217) are considered axially-adjacent based on a broadest reasonable interpretation of axially adjacent partially established by claim 9},
the first sealing ring disposed in a first recess of the two axially-adjacent recesses and the second sealing ring disposed in a second recess of the two axially- adjacent recesses {Rudolph Figure 4 (310) is in (216) and (320) is in modified (217)}.
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ledwith in view of Rudolph and Tiemann as applied to claim 1 above and in further view of Schaefer (U.S Patent 5,639,212) hereinafter Schaefer.
Regarding claim 14, Ledwith discloses:
A compressor for a gas turbine engine {Column 1 lines 15-17},
the compressor comprising:
a rotor assembly rotating about a longitudinal centerline of the gas turbine engine {Figure 1 (2), the centerline is not shown, centerline is rotation axis would be at bottom of Figure 1}
The remainder of the limitations besides those related to stators are addressed in the rejection of claim 1.   
Ledwith is silent regarding:
a stator assembly comprising at least one circumferential row of stator vanes;
the rotor assembly configured to rotate relative to the stator assembly
Schaefer pertains to gas turbine engine compressors.  Schaefer teaches a stator assembly comprising at least one circumferential row of stator vanes {Column 1 lines 10-16}, and the rotor assembly is configured to rotate relative to the stator assembly {Column 1 lines 10-16, by definition}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have included a stator assembly in the gas turbine of Ledwith.  One of ordinary skill in the art would be motivated to do so this is a typical feature {Schaefer Column 1 lines 10-16}.       
Regarding claim 17, see the rejection of claim 9.
Allowable Subject Matter
Claims 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: see the reasons for indicating allowable subject matter on page 12 of the non-final rejection of August 26, 2021.
Claim 3 contains subject matter that is not taught by the prior art.  It is currently rejected under 35 U.S.C 112(b), but would allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 U.S.C 112(b) rejection for lack of antecedent basis is corrected.
The following is a statement of reasons for the indication of allowable subject matter:  see the reasons for indicating allowable subject matter on page 11 of the non-final rejection of August 26, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745